UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08273 Builders Fixed Income Fund, Inc. (Exact name of registrant as specified in charter) 218 Henry Road Manchester, MO 63011 Telephone: (636) 207-0160 (Address of principal executive offices) (Zip code) JOHN W. STEWART, PRESIDENT 218 Henry Road Manchester, MO 63011 (Name and address of agent for service) Registrant's telephone number, including area code (636) 207-0160 Date of fiscal year end: December 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Builders Fixed Income Fund, Inc. The Registrant did not hold any voting securities and accordingly did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Builders Fixed Income Fund, Inc. By (Signature and Title)*/s/ John W. Stewart John W. Stewart, President Principal Executive Officer Date 8/9/2007 * Print the name and title of each signing officer under his or her signature.
